DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchetti (“Allocation and Adaptation Techniques for Protocol Performance Improvement in Multicellular Wireless Packet Networks with MIMO Links” IEEE Communications Society Globecom 2004) in view of Paulraj (US PAT 6067290). 
In regards to claims 1 and 7, Marchetti discloses a network device (Marchetti page 3144 Left-hand column Line 0-10 an access point) and a method comprising: 
an interface configured to receive, from a first network device, first assistance information that indicates channel conditions at the first network device; 
a processor is configured to schedule (Marchetti page 3143 right-hand column Line 36-43 Note: This reads on “stream control”), dynamically, orthogonal frequency division multiplexing (OFDM) 
Marchetti fails to teach an interface configured to receive, from a first network device (Paulraj Col. 7 line 10-30  note: this reads on “MSC”), first assistance information that indicates channel conditions at the first network device (Paulraj Col. 7 line 10-30 note: this reads on “diagnostic data”); the processor determines frequency resources (Paulraj Col. 5 line 45-55 note: this reads on frequency slot) and the processor is configured to send, to the first network device, second assistance information (Paulraj Col. 7 line 10-30 note: this reads on different information communicated to BTS) to facilitate the first network device to schedule OFDM transmissions (Paulraj claim 2), wherein scheduled OFDM transmissions of the network device selects (Paulraj Col. 27 line 45-50 note: this reads on frequency slot selector) frequency resources based on the first assistance information. It would have been obvious to a person of ordinary skill in the art at the time of invention to use Paulraj’s data in Marchetti’s method for allowing for both spatial and multiplexed and non-spatial wireless communication between portable units and corresponding ones among a plurality of base stations (Paulraj Col 5. lines 20-30).
In regards to claims 2 and 8, Marchetti in view of Paulraj discloses a network device and a method as described above. Marchetti in view of Paulraj further discloses the network device is a part of a serving cell and the first network device is a part of an interfering cell (Marchetti page 3143 right-hand column line 0-15 Note: This reads on “intercell interference”).
In regards to claims 3 and 9, Marchetti in view of Paulraj discloses a network device and a method as described above. Although Marchetti in view of Paulraj does not specifically mention that the channel quality substantially below a threshold is a low channel quality and the channel quality 
In regards to claims 4 and 10, Marchetti in view of Paulraj discloses a network device and a method as described above. Marchetti in view of Paulraj further discloses the network device or the first network device is configured as a Node B (Marchetti page 3144 Left-hand column Line 0-10 note: a Node B reads on an access point).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641